I concur in the reversal of the judgment herein, but believe that it is unnecessary to either approve or disapprove certain language used in the case of Fred W. Albrecht Grocery Co. v.Overfield, 32 Ohio App. 512, 168 N.E. 386, in arriving at a decision in the instant case.
It will be noted that the answer not only admits there was a traffic light at the intersection "showing green and red, as signals to control traffic," but that it contains no allegation that the traffic light was not duly authorized at such intersection, and that it also sets up the defense of sole negligence of plaintiff, and as a part of such defense alleges that plaintiff's injuries "were caused wholly and solely by the negligence of plaintiff, in that he" did not obey the signals of the traffic light and "drove his automobile into the intersection when the traffic light showed red" against him.
Under such allegations in the answer, and in the absence of any evidence on the subject, I believe it must be assumed that the traffic light was legally erected; at least, defendant surely cannot allege negligence on the part of plaintiff for not obeying the signals of such light, and then claim that defendant was not required to obey such signals because there was no proof that the light was legally erected, and that *Page 362 
plaintiff should fail because he did not adduce evidence to show that it was legally erected.
It is thus apparent that the situation in the instant case is entirely different than was the situation in the Albrecht GroceryCo. case, supra; and that is the reason why I believe it is unnecessary in the instant case to consider the approval or disapproval of any language used in the Albrecht Grocery Co.case.